IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LEROY FRAZIER,                              : No. 72 EM 2021
                                            :
                     Petitioner             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                     Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2021, the Application for Extraordinary

Relief is DENIED.